—Appeal from *910an order of Family Court, Ontario County (Harvey, J.), entered December 14, 2001, which granted the petition and modified the existing custody arrangement by awarding sole custody of the parties’ child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly granted the petition and modified the existing custody arrangement by awarding sole custody of the parties’ child to petitioner. “The relationship of the parties had deteriorated to such an extent that joint custody was no longer feasible and thus [petitioner] established a ‘change in circumstances [that] reflects a real need for change to ensure the best interest [s] of the child’ ” (Matter of Thayer v Ennis, 292 AD2d 824, 825 [2002], quoting Matter of Irwin v Neyland, 213 AD2d 773 [1995]). Further, the record supports the court’s determination that the child’s best interests will be served by awarding primary placement to petitioner (see Matter of Schimmel v Schimmel, 262 AD2d 990, 990-991 [1999], lv denied 93 NY2d 817 [1999]). Present — Pigott, Jr., P.J., Green, Wisner, Burns and Gorski, JJ.